DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 12/29/2021.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 09/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant argues (see p.7 of the Remarks) that Pustylnik fails to disclose a second filter disposed between the nanosecond pulser and the plasma chamber.  And the Office Action cites Varian for disclosing the second filter.  Varian only discloses a filters between RF power supplies and a plasma chamber.  This argument is not persuasive.
Examiner disagrees because Pustylnik already teaches a nanosecond pulser (Fig. 1: pulse generator of FID Technologies, FPG 20-M).  Suemasa is cited in the Office Action not Varian for teaching the second filter between a power source and a plasma chamber.  It is not the examiner’s intention to replace the system of Pustylnik with Suemasa but rather to utilize the filter (124) for filtering out high frequency power component from invading into the matching device 126 (this would mean filter 124 minimizes the HF component from affecting whatever is upstream including the power source in this case the nanosecond pulser when added to Pustylnik’s system).  Therefore, Pustylnik and Suemasa teach 

Regarding Claim 1, applicant argues (see p.8 of the Remarks) that Varian and Pustylnik cannot be combined because both these power supplies are coupled with the same electrode in Varian.  This argument is not persuasive.
Examiner disagrees because claim 1 does not claim an electrode.  Again, Suemasa is cited in the Office Action not Varian for teaching the second filter between a power source and a plasma chamber.  Since the cited prior art teach the limitations as claimed, the rejection of claim 1 over Pustylnik and Suemasa is maintained.

Regarding Claim 1, applicant argues (see p.9 of the Remarks) that the cited prior art singularly or in combination do not teach or suggest each recitation of claim 1.  Any other conclusion is one of conclusory hindsight.  This argument is not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner disagrees because Suemasa teaches a second filter coupled between a power source and a plasma chamber to prevent HF component from traveling upstream.  Since Pustylnik already teaches the nanosecond pulser, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Pustylnik with the filter taught by Suemasa in order to prevent HF components from feeding back upstream since the characteristic of a filter is to allow certain frequency to pass while restricting others.  Therefore, the subject matter claimed would have been obvious in view of Suemasa.  Accordingly, the rejection of claim 1 over Pustylnik in view of Suemasa is maintained.

Regarding Claim 13 and 17, applicant argues (see p.9 of the Remarks) that similar recitations and are likewise not obvious because the cited prior art in the singularly or in combination do not teach/suggest each recitation of claim 1.  This argument is not persuasive.
Examiner disagrees because the limitation in claims 13 and 17 are different from claim 1.  Pustylnik already teaches a nanosecond pulser connected to an electrode.  Scholl teaches in Fig. 6 a system where an inductor (72) is connected between the cathode (64; indicated as such in Fig. 10: 64) and the power source while Pribyl teaches the power source electrically couple with antenna 520.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed Scholl col2 ln30-35, col7 ln39-45] and able to make the resonant frequency of the circuit proximate the RF operating frequency [Pribyl, 0008, 0069].  The cited prior art teach the limitations as claimed.  Accordingly, the rejections of claims 13 and 17 over Pustylnik in view of Scholl and Pribyl is maintained.

Regarding Claim 9, applicant argues (see p.10 of the Remarks) that claim 9 rejected as being obvious in view of Pustylnik, Varian, and Suemasa.  Both Suemasa and Varian discloses matching networks.  Thus, Varian and Suemasa disclose the opposite of what is recited in claim 9.  Therefore, it is not obvious in light of these references to combine.  This argument is not persuasive.
Examiner disagrees because Pustylnik in Fig. 1 indicates that the system does not have matching network.  Thus, Pustylnik teaches the limitation as claimed.  Accordingly, the rejection of claim 9 over Pustylnik is maintained.

Claims 2-12, 14-16 and 18-20 are similarly rejected as they depend on the respectively rejected claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pustylnik (High Voltage nanosecond pulses in a low pressure RF discharge, https://arxiv.org/pdf/1302.6408.pdf) in view of Singh (US 2013/0092529) and Suemasa (US 2003/0054647).

Regarding Claim 1, Pustylnik discloses a plasma system (capacitively-coupled radiofrequency (RF) argon plasma , Abstract) comprising: a plasma chamber (pulse was supplied to the chamber, page 2, para 2); an RF driver driving RF signals into the plasma chamber with an RF frequency greater than 2 MHz (The RF generator continuously supplied sinusoidal voltage at the frequency omega/2pi = 13:56 MHz , page 1, para 4 ); a nanosecond pulser driving pulses into the plasma chamber with a pulse repetition frequency and a peak voltage (Pulses from the pulse generator (FID Technologies, FPG 20-M), with the fixed duration of 20 ns, risetime of about 2 ns, and variable amplitude UA = 3.17 kV were applied to the upper electrode at the repetition frequency of 20 Hz, page 2, para 1 ), the pulse repetition frequency being less than the RF frequency and the peak voltage being greater than 2 kV ([pulse repetition freq=20 Hz<RF freq=13.56 MHz, peak voltage=3.17 kV]). 
Pustylnik fails to disclose wherein the signals are bursts; a first filter disposed between the RF driver and the plasma chamber; and a second filter disposed between the nanosecond pulser and the plasma chamber. 
The controller 188 controls the RF power supply 178 so that mu1t1-level RF pulses [bursts] are applied to the parallel plate electrode 17n with at least two different amplitudes, para 0079). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Varian for the purpose of obtaining high voltage charge accumulation to attract and accelerate ions (see Varian, paras 0040 and 0074). 
Suemasa is in the field of plasma processing (Title) and teaches a first filler disposed between a first source and the plasma chamber (The first high frequency power supply mechanism 114 is composed of a first filter 118, a first matching device 120, and a first power source 122 connected sequentially from the lower electrode 106 side,[para 0020; also see Fig. 1 ); and a second filter disposed between a second source and the plasma chamber (The second high frequency power supply section 116 is composed of a second filter 124, a second matching device 126, and a second power source 128, para 0020; also see Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Suemasa for the purpose of preventing high frequency power components from invading into the plasma device (see Suemasa, para 0020). 

Regarding Claim 2, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein the pulse repetition frequency is greater than 10 kHz. 
Pustylnik does teach c1 µulse repetition frequency (Pulses from the pulse generator (FID Technologies, FPG 20-M), with the fixed duration of 20 ns, risetime of about 2 ns, and variable amplitude UA = 3.17 kV were applied to the upper electrode at the repetition frequency of 20 Hz, page 2, para 1). 


Regarding Claim 3, modified Pustylnik discloses the plasma system according to claim 1, wherein first filter includes a capacitor in series with the RF driver and the plasma chamber (see Fig. 1), 
Pustylnik does not disclose the capacitor includes a capacitance less than about 500 pH. 
Pustylnik does disclose a capacitor with a capacitance (see Fig. 1 [capacitance is 2 nF]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a capacitance of less than about 500 pF, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the value of the capacitance to block the passage of DC current into the chamber (see Pustylnik, page 1, para 4).

Regarding Claim 9, modified Pustylnik discloses the plasma system according to claim 1, wherein the RF driver does not include a matching network (see Fig. 1 [no matching network]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pustylnik, Singh, Suemasa as applied to claim 1 and further in view of Pribyl (US 2004/0263412) and Xia (US 2011/0309748).
Regarding Claim 4, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein first filter includes an inductor coupled with an output of the RF driver and ground. 
Xia is in the field of RF matching (Abstract) and teaches wherein first filter includes an inductor coupled with an output of the RF driver and ground (In the high frequency part, inductor L', the grounding capacitor C1' and capacitor C2' form a high pass filter, para 0027) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Xia for the purpose of providing isolating and high pass filtering of the source without the need for bigger components that heat up (see Xia, paras 0007 and 0008).

Claim 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pustylnik, Singh, Suemasa as applied to claim 1 and further in view of Scholl (US 6222321).

Regarding Claim 5, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein the second filter includes an inductor in series with the nanosecond pulser and the plasma chamber, the inductor having an inductance less than about 50 p[H. 
Scholl teaches wherein the second filter includes an inductor in series with the nanosecond pulser and the plasma chamber (Power source 62 generates a substantially constant supply of direct current 74 that is applied to three electrodes 64, 66, 68 in a plasma chamber 70. As shown in FIG. 6, power source 62 includes an inductor 72 that allows power source 62 to approximate the operation of a current source that is capable of providing a substantially constant supply of direct current 74, col 7, lines 39-45; electrode 64 comprises a cathode, col 8, line 8; also see Fig. 6) 

Scholl discloses a value for inductance (the switching period of switches 264 and 266, as well as the efficiency of the system, is dependent upon the magnitude of the inductance of inductors 2, col 12, lines 57-62). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pustylnik with the teaching of Scholl and to use an inductance of less than about 10nH, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the value of the inductance to improve the efficiency of the system (see Scholl, col 12, lines 57-62). 

Regarding Claim 11, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein the plasma chamber comprises a cathode electrically coupled with the RF driver. 
Scholl teaches wherein the plasma chamber comprises a cathode electrically coupled with the source (Power source 62 generates a substantially constant supply of direct current 74 that is applied to three electrodes 64, 66, 68 in a plasma chamber 70. As shown in FIG. 6, power source 62 includes an inductor 72 that allows power source 62 to approximate the operation of a current source that is capable of providing a substantially constant supply of direct current 74, col 7, lines 39-45; electrode 64 comprises a cathode, col 8, line 8; also see Fig. 6) 


Regarding Claim 12, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein the plasma chamber comprises a cathode electrically coupled with the nanosecond pulser. 
Scholl teaches wherein the plasma chamber comprises a cathode electrically coupled with the source (Power source 62 generates a substantially constant supply of direct current 74 that is applied to three electrodes 64, 66, 68 in a plasma chamber 70. As shown in FIG. 6, power source 62 includes an inductor 72 that allows power source 62 to approximate the operation of a current source that is capable of providing a substantially constant supply of direct cu11ent 74, col 7, lines 30-46; electrode 64 comprises r1 cathode, col 8, line 8; also see Fig. 6) 
It would have been obvious to one of ordinary skill in the r1rt at the time of the invention to modify Pustylnik with the teaching of Scholl for the purpose of using pulses having alternating polarities to generate high temperature plasmas using a less expensive, easier to connect and Set up source, and obtaining a substantially constant supply of current (see Scholl, col 2, lines 30-35 and col 7, lines 39-45).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pustylnik, Singh, Suemasa as applied to claim 1 and further in view of Xia.

Regarding Claim 6, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein the second filter includes a capacitor in coupled with an output of the nanosecond pulser and ground. 
Xia teaches wherein the second filter includes a capacitor in coupled with an output of the source and ground (In the low frequency part, inductor L, capacitor C1 and capacitor C2 form a low pass filter., para 0026; also see Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Xia for the purpose of providing isolating and low pass filtering of the source without the need for bigger components that heat up (see Xia, paras 0007 and 0008).

Regarding Claim 7, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein the first filter comprises a high pass filter. 
Xia teaches wherein the first filter comprises a high pass filter (In the high frequency part, inductor L', the grounding capacitor C1' and capacitor C2' form a high pass filter, para 0027). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Xia for the purpose of providing isolating and high pass filtering of the source without the need for bigger components that heat up (see Xia, paras 0007 and 0008).

Regarding Claim 8, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein the second filter comprises a low pass filter. 
Xia teaches wherein the second filter comprises a low pass filter (In the low frequency part, inductor L, capacitor C1 and capacitor C2 form a low pass filter., para 0026; also see Fig. 2). 
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pustylnik, Singh, Suemasa as applied to claim 1 and further in view of Pribyl.

Regarding Claim 10, modified Pustylnik fails to disclose the plasma system according to claim 1, wherein the plasma chamber comprises an antenna electrically coupled with the RF driver. 
Pribyl teaches wherein the plasma chamber comprises an antenna electrically coupled with the RF driver (Preferably, the RF driver is coupled directly to the antenna current strap 520 through a fixed or variable reactance 515, preferably a capacitor., para 0069; also see Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Pribyl for the purpose of coupling the RF to the plasma and making the resonant frequency of the circuit approximately equal to the RF operating frequency (see Pribyl, paras 0008 and 0069).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pustylnik in view of Scholl and Pribyl.

Regarding Claim 13, Pustylnik discloses a plasma system (capacitively-coupled radiofrequency (RF) argon plasma, Abstract) comprising: a plasma chamber (pulse was supplied to the chamber, page 2, para 2; also see Fig. 1) comprising an RF driver , the RF driver producing RF signals in the plasma chamber Pulses from the pulse generator (FID Technologies, FPG 20-M), with the fixed duration of 20 ns, risetime of about 2 ns, and variable amplitude UA = 3.17 kV were applied to the upper electrode at the repetition frequency of 20 Hz [pulse repetition freq=20 Hz<RF freq=13.56 MHz, peak voltage=3.17 kV], page 2, para 1 ). 
Pustylnik fails to disclose an antenna and a cathode; the RF driver electrically coupled with the antenna; wherein the signals are bursts; nanosecond pulser electrically coupled with the cathode; a capacitor disposed between the RF driver and the antenna; and an inductor disposed between the nanosecond pulser and the cathode. 
Scholl discloses teaches a cathode (electrode 64 comprises a cathode, col 8, line 8; also see Fig. 6) wherein the signals are bursts (produces a pulse of direct current 62 for a predetermined period in the plasma...a pulse of direct current 64 is produced for a second predetermined period. This process can be repeated to produce a series of direct current pulses , col 7, lines 4-10); the pulser electrically coupled with the cathode; an inductor disposed between the pulser and the cathode (Power source 62 generates a substantially constant supply of direct current 74 that is applied to three electrodes 64, 66, 68 in a plasma chamber 70. As shown in FIG. 6, power source 62 includes an inductor 72 that allows power source 62 to approximate the operation of a current source that is capable of providing a substantially constant supply of direct current 74, col 7, lines 39-45; electrode 64 comprises a cathode, col 8, line 8; also see Fig. 6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Scholl for the purpose of using pulses having alternating polarities to generate high temperature plasmas using a less expensive, easier to connect and Set up 
Pribyl is in the field of plasma production (Abstract) and teaches an antenna; the RF driver electrically coupled with the antenna; a capacitor disposed between the RF driver and the antenna (Preferably, the RF driver is coupled directly to the antenna current strap 520 through a fixed or variable reactance 515, preferably a capacitor, para 0069; also see Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Pribyl for the purpose of coupling the RF to the plasma and making the resonant frequency of the circuit approximately equal to the RF operating frequency (see Pribyl, paras 0008 and 0069). 

Regarding Claim 14, modified Pustylnik fails to disclose the plasma system according to claim 13, wherein the capacitor has a capacitance less than about 100 pF. 
Pustylnik does disclose a capacitor with a capacitance (see Fig. 1 [capacitance is 2 nF]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a capacitance of less than about 100 pF, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the value of the capacitance to block the passage of DC current into the chamber (see Pustylnik, page 1, para 4).

Regarding Claim 15, modified Pustylnik fails to disclose the plasma system according to claim 13, wherein the inductor has an inductance less than about 10 nH. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pustylnik with the teaching of Scholl and to use an inductance of less than about 10 nH, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the value of the inductance to improve the efficiency of the system (see Scholl, col 12, lines 57-62). 

Regarding Claim 16, modified Pustylnik fails to disclose the plasma system according to claim 13, wherein the pulse repetition frequency is greater than 1 0 kHz. 
Pustylnik does teach a pulse repetition frequency (Pulses from the pulse generator (FID Technologies, FPG 20-M), with the fixed duration of 20 ns, risetime of about 2 ns, and variable amplitude UA = 3.17 kV were applied to the upper electrode at the repetition frequency of 20 Hz, page 2, para 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pulse repetition frequency greater than 10 kHz, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be for the purpose of adjusting the developing plasma (see Pustylnik, page 2, paras 1 and 2).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pustylnik in view of Scholl.

Regarding Claim 17, Pustylnik discloses a plasma system (capacitively-coupled radiofrequency (RF) argon plasma , Abstract) comprising: a plasma chamber comprising a cathode (pulse was supplied to the chamber, page 2, para 2; also see Fig. 1 [two electrodes, cathode is connected to ground and RF)); an RF driver electrically coupled with the cathode (see Fig. 1 [RF generator/driver is connected to lower electrode/cathode)), the RF driver producing RF signals in the plasma chamber with an RF frequency greater than about 2 MHz (The RF generator continuously supplied sinusoidal voltage at the frequency omega/2pi = 13:56 MHz , page 1, para 4 ); a nanosecond pulser electrically coupled with the cathode, the nanosecond pulser producing pulses into the plasma chamber with a pulse repetition frequency less than the RF frequency and with a voltage greater than 2 kV Pulses from the pulse generator (FID Technologies, FPG 20-M), with the fixed duration of 20 ns, risetime of about 2 ns, and variable amplitude UA = 3.17 kV were applied to the upper electrode at the repetition frequency of 20 Hz [pulse repetition freq=20 Hz<RF freq=13.56 MHz, peak voltage=3.17 kV], page 2, para 1 ); a capacitor disposed between the RF driver and the cathode (see Fig. 1 [capacitor between lower electrode/cathode and RF generator]. 
Pustylnik fails to disclose wherein the signals are bursts; the nanosecond pulser electrically coupled with the cathode; an inductor disposed between the nanosecond pulser and the cathode. 
Scholl is in the field of plasma generation (Abstract) and teaches wherein the signals are bursts (produces a pulse of direct current 62 for a predetermined period in the plasma ... a pulse of direct current 64 is produced for a second predetermined period. This process can be repeated to produce a series of direct current pulses , col 7, lines 4-10); the pulser electrically coupled with the cathode; an inductor disposed between the pulser and the cathode (Power source 62 generates a substantially constant supply of direct current 74 that is applied to three electrodes 64, 66, 68 in a plasma chamber 70. As shown in FIG. 6, power source 62 includes an inductor 72 that allows power 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pustylnik with the teaching of Scholl for the purpose of using pulses having alternating polarities to generate high temperature plasmas using a less expensive, easier to connect and Set up source and obtaining a substantially constant supply of current (see Scholl, col 2, lines 30-35 and col 7, lines 39-45). 

Regarding Claim 18, modified Pustylnik fails to disclose the plasma system according to claim 17, wherein the capacitor has a capacitance less than about 100 pF. 
Pustylnik does disclose a capacitor with a capacitance (see Fig. 1 [capacitance is 2 nF). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a capacitance of less than about 100 pF, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the value of the capacitance to block the passage of DC current into the chamber (see Pustylnik, page 1, para 4). 

Regarding Claim 19, modified Pustylnik fails to disclose the plasma system according to claim 17, wherein the inductor has an inductance less than about 10 nH. 
Scholl does disclose an inductance (the switching period of switches 264 and 266, as well as the efficiency of the system, is dependent upon the magnitude of the inductance of inductors 2, col 12, lines 57-62) . 


Regarding Claim 20, modified Pustylnik fails to disclose the plasma system according to claim 17, wherein the pulse repetition frequency is greater than 10 kHz. 
Pustylnik does teach a pulse repetition frequency (Pulses from the pulse generator (FID Technologies, FPG 20-M), with the fixed duration of 20 ns, risetime of about 2 ns, and variable amplitude UA = 3.17 kV were applied to the upper electrode at the repetition frequency of 20 Hz, page 2, para 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pulse repetition frequency greater than 10 kHz, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be for the purpose of adjusting the developing plasma (see Pustylnik, page 2, paras 1 and 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.